DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "plate-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "plate-like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 20 recites the limitation "the guide element".  There is insufficient antecedent basis for this limitation in the claim. In claim 20, it is not clear what "a guide device" encompasses. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 14, 17, 18, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Koegel et al. (2014/0318342 A1).
Koegel et al. discloses the invention including:
Claim 1; a mobile machine tool (see Fig. 9) has a plate guide element 102 with a guide surface 104 for guiding the machine tool on the workpiece or the workpiece on the machine tool, wherein the machine tool has a drive unit with a drive motor 118 for driving a tool holder 120 arranged on the drive unit, wherein the drive unit is, by means of a bearing arrangement (388, 389), mounted adjustably on the guide element in order to adjust at least two adjustment positions (see Fig. 6-7) of the tool holder relative to the guide surface, wherein at least one adjustment position corresponds to a workpiece machining position in which the work tool arranged on the tool holder is, in a workpiece contact region, in contact with the workpiece and wherein the machine tool has at least one tool sensor (110, 112) for detecting the workpiece contact region and at least one position sensor 114, separate from the tool sensor, for detecting a relative position of the drive unit relative to the guide element, and wherein the machine tool has an evaluation device 316 for evaluating sensor signals of the position sensor and of the tool sensor.
Claim 2; wherein the evaluation device has an optical display device 119 (see para. 0040 and 0042), for displaying at least one piece of optical information 
Claim 3; wherein the at least one optical information comprises an adjustment position information for displaying an adjustment position of the drive unit relative to the guide element and/or relative to the workpiece, wherein the evaluation device generates the adjustment position information on the basis of a position signal of the position sensor (see para. 0050). 
Claim 4; wherein the adjustment position information comprises an adjusted actual relative position of the drive unit relative to the guide element and/or a target relative position which can be set through an adjustment of the drive unit relative to the guide element which is or can be fixed in relation to the guide element (para. 090).
Claim 14; wherein the position sensor comprises or is formed by a position sensor arranged on an angle adjustment device for adjusting an angular position of the work unit relative to the guide element and/or a position sensor arranged on a depth adjustment device for adjusting a penetration depth of the work tool in the workpiece and/or a position sensor arranged on a guide device for linear guidance or a curved guide for curved guidance of the drive unit relative to the guide element and/or a position sensor arranged on the bearing arrangement (see Fig. 2, 6 and 9).
Claim 17; wherein the evaluation device is configured to actuate the drive motor and/or an actuating drive in order to adjust the drive unit relative to the guide 
Claim 18; at least two tool sensors (110, 112), each covering a respective partial workpiece contact region of the workpiece contact region on opposite sides of the work tool, wherein a section of the work tool engages in the workpiece in each partial workpiece contact region.
Claim 22; wherein the tool sensor is configured and/or aligned to detect a workpiece marking (the leading edge of the workpiece) arranged on the workpiece. 
Claim 23; wherein the tool is configured to provide at least one function (e.g., activating the motor) depending on a detection (sensors 110, 112, 114) of a workpiece marking (the leading edge of the workpiece) arranged on the workpiece. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Koegel et al. (2014/0318342 A1) in view of Chan et al. (EP 1980363 A1).
. 

Allowable Subject Matter
Claims 6-11, 15, 16, 19-21, and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following prior arts are cited to show related devices:
Bermes et al. teaches the detection unit and display device.
Strasky et al. teaches the virtual auto-calibration of sensors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507. The examiner can normally be reached Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724